                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE
LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA, DONNA PERMAR,
JOHN P. CLARK, MARGARET B. CATES,
LELIA BENTLEY, REGINA WHITNEY
EDWARDS, ROBERT K. PRIDDY II,
WALTER HUTCHINS, AND SUSAN
SCHAFFER.
                                           Civil Action No. 20-cv-457
        Plaintiffs,
        vs.
THE NORTH CAROLINA STATE BOARD
OF ELECTIONS; DAMON CIRCOSTA, in
his official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA
ANDERSON, in her official capacity as
SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official capacity as
MEMBER OF THE STATE BOARD OF
ELECTIONS; DAVID C. BLACK, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; THE
NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION; J. ERIC BOYETTE,
in his official capacity as
TRANSPORTATION SECRETARY; THE
NORTH CAROLINA DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
MANDY COHEN, in her official capacity as
SECRETARY OF HEALTH AND HUMAN
SERVICES,

        Defendants.

    DECLARATION OF PAUL GRONKE IN SUPPORT OF PLAINTIFFS’
           MOTION FOR PRELIMINARY INJUNCTION

                                     1

   Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 1 of 49
1. I am a Professor of Political Science at Reed College and Director of
    the Early Voting Information Center. I received a BA in Political
    Science from the University of Chicago, a Master’s Degree in Western
    European Politics from the University of Essex, Colchester UK, and a
    PhD in Political Science from the University of Michigan. I have
    written scientific research publications on voting by mail, early voting,
    voter turnout, and election administration that have appeared in peer-
    reviewed journals and university press edited volumes. I have written
    and collaborated on policy reports on public opinion and the opinions
    of local election officials (LEOs) about elections and election
    administration. The principal focus of my research and writing since
    2006 has been early voting, election administration, local election
    officials, and public opinion about elections, election reform, and
    electoral integrity.

2. I created the Early Voting Information Center (EVIC) in 2006 as a non-
    partisan center for the study of non-precinct place voting in the United
    States. EVIC has attracted more than $1,000,000 in funding from
    public charities, non-profits, state governments, and federal agencies.
    As the Director of EVIC, I regularly consult with election officials at
    the local and state level to help them anticipate and plan for the
    changes wrought by the growth in early in-person, no-excuse absentee,
    and vote by mail voting. I worked as a contractor and subcontractor
    in 2006 and 2008 for the federal Election Assistance Commission,
    helping to oversee the collection, analysis, and reporting of election
    administration data pertaining to the National Voter Registration Act,
    the Uniformed Overseas and Citizens Abroad Voting Act, and the
    Election Administration and Voting Survey. I helped develop the
    section   of   the     Election   Assistance   Commission’s Election



                                           2


  Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 2 of 49
      Administration and Voting Survey (EAVS) that asks for information
      about early in-person and absentee ballots. I designed the survey
      questions for early voting used by two highly regarded academic
      election surveys, the Cooperative Congressional Election Study
      (CCES) and the American National Election Study.

3.    I have published a number of articles that contain statistical analyses
      of national, regional, and state trends in voting by mail, early voting,
      and the demographic and attitudinal characteristics of individual early
      in-person and no-excuse absentee voters. These publications include
      peer-reviewed articles in American Politics Research (2012), the
      Annual Review of Political Science (2008), the Journal of Social
      Issues (2008), and PS: Political Science and Politics (2007). Other
      published works that discuss the legal and administrative changes to
      early voting and the public response include a 2015 Electoral Studies
      article, a 2014 chapter in Measure of American Elections, a 2008
      William and Mary Law Review article, a 2008 chapter in Democracy
      in the States, and 2019, 2016, and 2008 chapters in editions of
      America Votes! A Guide to Election Law and Voting Rights. A
      complete list of my publications is included in my curriculum vitae,
      attached to this document.

4.    In light of my scientific expertise, I was retained to give expert
      testimony in League of Women Voters v. State of North Carolina
      (Civil Action No. 1:13-CV-660, 2014-2015) and provided an expert
      report in Ohio State Conference of the NAACP, et al. vs. John Husted
      et al. (Case No. 2:14-cv-00404, Summer 2014).

5.    I have been retained to opine on the impact of the COVID-19
      pandemic on administering the November 3, 2020, general election in
      North Carolina. Specifically, I have been asked to opine on (1) the


                                            3


     Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 3 of 49
          impact of the COVID-19 pandemic on administering in-person voting
          (early and on Election Day); (2) the impact of the COVID-19
          pandemic on by-mail voting; (3) the evidence accumulated so far in
          2020 regarding the best mix of in-person and by-mail voting options;
          and (4) when and how state and local election administrators in North
          Carolina need to act in order to assure a safe, secure, and accessible
          election this fall.

    6.    My expert opinion is that the State of North Carolina needs to act
          immediately to assure a safe, secure, and accessible election in
          November. The state should encourage county boards to immediately
          identify sufficient in-person voting locations for early voting and
          precinct place voting, and require that this information be publicly
          released at the earliest possible instance. The state should suspend the
          uniform hours requirement for satellite early in-person voting
          locations and should suspend the requirement that a majority of poll
          workers reside within an election precinct. The state should allow for
          electronic requests of absentee ballots and suspend the requirement
          for two witness signatures on the returned ballot materials. Finally, the
          state should assure that sufficient resources are available to every
          county board to implement these changes.

I. Background on Voting By Mail
     A. National Trends
    7.    Voting by mail is a method of balloting in which a ballot is produced
          by a local election official, transmitted to an eligible voter using the
          United States Postal Service (in most cases 1 ); an eligible citizen


1
 The Federal Military and Overseas Voter Empowerment Act (MOVE) requires states to provide blank absentee
ballots to UOCAVA (Uniformed and Overseas Citizens Absentee Voting Act) voters in at least on electronic format
– email, fax, or an online delivery system – at least 45 days before an election.
https://www.fvap.gov/uploads/FVAP/Policies/moveact.pdf


                                                      4


         Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 4 of 49
          completes the ballot and provides additional validating information
          (in most cases, a signature, although 12 states require additional or
          alternate verifying information, such as a notary or witness signature,
          copy of a valid identification, or copy of an identification and a
          witness or notary signature 2 ); and the ballot is returned using the
          United States Postal Service or is returned to a designated drop box or
          elections office.

    8.    The terminology used to describe voting by mail can be a point of
          confusion. Historically, this method of voting has been called
          “absentee voting” because the assumption is made that an eligible
          voter is sent and casts a ballot outside of an elections office or polling
          place on Election Day because the voter is “absent” and unable to
          appear on Election Day. Absentee voting was first made available in
          nineteen of twenty-five states in the 1864 election so that soldiers in
          the field could exercise the franchise.3 By the end of World War II,
          most states provided for some sort of civilian access to an absentee
          ballot for a variety of reasons: business travelers, railroad workers,
          and citizens who were sick and infirm. With the ratification of the 26th
          Amendment and the addition of many college students to the voting
          rolls, many states extended absentee balloting rights to students. In
          1975, the passage of the Overseas Citizens Voting Rights Act (Pub. L.
          No. 94-203, 89 Stat. 1142 (1976)) extended absentee balloting to
          citizens living overseas. In all of these cases, the voter is presumed to
          have a legally specified reason for being “absent” on Election Day.

    9.    I will refer in this document to this method of balloting as “excuse-


2
  State requirements for verifying absentee ballots are documented by the National Conference of State Legislatures.
https://www.ncsl.org/research/elections-and-campaigns/verification-of-absentee-ballots.aspx.
3
  Fortier, John C. 2006. Absentee and Early Voting: Trends, Promises, and Perils. Washington, D.C.: AEI Press.



                                                        5


         Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 5 of 49
           required absentee voting.” As of the time of this writing, sixteen states
           require an excuse for requesting an absentee ballot.

10.        In the late 1980s, beginning with California in 1978, and followed by
           a number of additional states in the 1980s and 1990s, many states
           removed the need for a designated excuse to request an absentee ballot,
           thus giving rise to a second method, most commonly referred to as
           “no-excuse absentee voting.” 4 Today, thirty-four states and the
           District of Columbia, including North Carolina, do not require an
           excuse to vote absentee by mail.5

11.        Finally, five states among those thirty-four are “fully vote by mail,”
           sometimes referred to as “universal ballot delivery” states. This
           method was first put in place in Oregon in 2000, and is also used by
           Colorado, Hawaii, Utah, and Washington. In a fully vote by mail
           system, every valid registered voter on the registration rolls is sent a
           ballot without the need to file a request. These fully vote by mail states
           do not operate precinct polling places, although states continue to
           provide in-person voting services at county offices and, in some cases,
           designated voting centers in addition to county offices.




4
    John Fortier, 2006, Absentee and Early Voting: Trends, Promises, and Perils. Washington, DC: AEI Press.
5
    N.C. Gen. Stat. § 163-226(a)


                                                         6


        Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 6 of 49
    12. The following figure, reproduced from the National Conference of
           State Legislatures, 6 provides a visual representation of these three
           different “voting by mail” voting regimes. As the figure makes clear,
           no-excuse absentee voting is available in every region of the country.


                           No Excuse Required to Vote
            AK                                                                                                       ME
                           Absentee (or by Mail)
                                                                                                      VT        NH

                 WA        MT        ND        MN        WI                  MI                  NY        MA        RI *

                      ID        WY        SD        IA        IL        IN        OH        PA        NJ        CT

                 OR        NV        CO        NE        MO        KY        WV        MD        DE        DC

                      CA        AZ        UT        KS        AR        TN        VA        NC
                                                                                                                          Legend
                                                                                                                                       NC
                                     NM        OK        LA        MS        AL        SC                        No excuse absentee/mail
                                                                                                                 ballot voting
                                                    TX                            GA                                                         VA
                                                                                                                 All-mail elections
                                                                                                                 *Rhode Island lists a
            HI                                                                         FL                        number of excuses to vote
                                                                                                                 absentee, including "no
                            AS        GU        MP            PR        VI                                       specific reason
                                                                                                                 necessary."


           Figure 1: Vote By Mail Options as of May 2020

13.        For the purposes of this report, I will rely on the umbrella term “voting
           by mail” to refer to the no-excuse absentee election administration
           system that is currently in place in North Carolina and other states.
           When I refer to a citizen “voting by mail,” I refer to the individual act
           of casting the absentee ballot, regardless of the state in which they live.

14.        The use of voting by mail and early in person voting has grown as
           these methods became more widely available across the country. The
           Census Bureau has conducted the Current Population Survey (CPS)
           Voting and Registration Supplement in November of federal election
           years since 1960.7 The CPS is a large random sample survey that is an


6
    Source: https://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-voting.aspx
7
    https://www.census.gov/topics/public-sector/voting.html



                                                                                            7


        Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 7 of 49
        authoritative source to compare registration and voting in the United
        States. The following figure displays the percentage of respondents
        nationwide who report voting on Election Day, voting early in-person,
        and voting by mail from 1996-2018 (prior to these years, the CPS did
        not ask about when the ballot was cast). According to the CPS survey
        data, Election Day voting comprised more than 90% of ballots cast in
        1996, and just over 5% of the survey respondents said that they cast a
        ballot by mail. Twenty-two years later, according to the CPS survey
        conducted after the November 2018 election,                       23.1% of CPS
        respondents said they cast a ballot by mail.8




8
  2018 Current Population Survey Voting and Registration Supplement, Table 14, “Method of Voting by Selected
Characteristics: November 2018.” https://www.census.gov/data/tables/time-series/demo/voting-and-
registration/p20-583.html



                                                      8


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 8 of 49
       Figure 2: Election Day, Early In Person, and Voting By Mail from 1996-
       2018
       B. North Carolina
15.    North Carolina removed the need for an excuse to request an absentee
       ballot in 2001.9 Figure 3 details the percentage of voters in North Carolina
       who report casting a ballot on Election Day, Early In Person, and By Mail
       from 1996-2018, using data from the CPS Voting and Registration
       Supplement. 10 Official voter turnout statistics from the State of North
       Carolina indicate that 5.5% of ballots were cast absentee by mail in 201611

  9
     N.C. Gen. Stat. § 163-226(a).
  10
     Calculated by the author using the CPS Voting and Registration Supplement survey datasets.
  11
     Source: NC Board of Elections,
  https://s3.amazonaws.com/dl.ncsbe.gov/ENRS/2016_11_08/absentee_stats_20161108.pdf



                                                         9


        Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 9 of 49
      and 2.4% of ballots were cast absentee by mail in 2018.12




                 Figure 3: Use of Election Day, Early In Person, and
                            Voting By Mail In North Carolina


16.      Usage of voting by mail remains very low in North Carolina,
         something that distinguishes the state from other states that do not
         require an excuse to request an absentee ballot. According to data
         reported by the Federal Election Assistance Commission’s Election
         Administration and Voting Survey, in 2016 North Carolina has the
         seventh lowest percentage of ballots that were cast absentee by-mail.

12
   Calculated by the author from the 2018 absentee ballot (https://dl.ncsbe.gov/?prefix=ENRS/2018_11_06/) and the
total ballots cast in 2018 (https://er.ncsbe.gov/?election_dt=11/06/2018&county_id=0&office=FED&contest=0).




                                                       10


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 10 of 49
         Among the states that did not require an excuse for casting an absentee
         ballot, North Carolina ranked lowest in terms of the percentage of
         ballots cast absentee by-mail.13

17.      One possible reason for this is that North Carolina rejects many
         absentee ballots. In Figure 4, I report the average percentage of
         absentee ballots rejected in 2012, 2014, 2016, and 2018 among four
         kinds of states: states with all vote by mail, states with high vote by
         mail usage (50% and higher), states with mid-tier vote by mail usage
         (20-50%), and states with mostly polling places. Thirty-one states,
         including North Carolina, fall into the “mostly polling places”
         category.14 As shown in the figure, mail ballot rejection rates in states
         that mainly use polling places are substantially higher than in states
         with more extensive by-mail balloting. North Carolina stands out as
         having a rejection rate higher than the average in the “mostly polling
         place” (less than 20% by mail ballots) in 2014, 2016, and 2018.




13
   Comparisons calculated by the author. Percentages were calculated by dividing the number of absentee ballots
counted by turnout, from Pg. 23-25, Table 2, of the Election Assistance Commission, The Election Administration
and Voting Survey: 2016 Comprehensive Report.
https://www.eac.gov/sites/default/files/eac_assets/1/6/2016_EAVS_Comprehensive_Report.pdf.
State absentee ballot laws in 2016 were taken from the National Conference of State Legislatures. As of October
2018, the NCSL reported that Alabama, Arkansas, Connecticut, Delaware, Indiana, Kentucky, Louisiana,
Massachusetts, Michigan, Mississippi, Missouri, New Hampshire, New York, Pennsylvania, Rhode Island, South
Carolina, Tennessee, Texas, Virginia, and West Virginia were the states that required an excuse to cast an absentee
ballot. http://www.ncsl.org/research/elections-and-campaigns/absentee-and-early-voting.aspx.
14
   Calculations were made by the author. State absentee usage categories are determined by the 2018 absentee ballot
rate, calculated using the 2018 EAVS, as described in Footnote 13. .


                                                        11


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 11 of 49
       Figure 4: Mail Ballot Rejection Rates in the 2014 – 2018 Elections

18.     Voters in North Carolina have shown a strong preference to continue
        to cast a ballot at a precinct place or at an early in-person voting
        location, even though no-excuse absentee balloting has been available
        for nearly two decades. In the following sections of the report, I
        examine how COVID-19 impacts the administration of in-person and
        by-mail voting.

II. The Impact of the COVID-19 Pandemic On Administering Elections

   A. In-Person Voting

19.     The Centers for Disease Control and Prevention (CDC) has issued
        interim guidance for election polling locations to prevent the spread
        of   the   novel   coronavirus    that   causes   COVID-19.      The
        recommendations include: encouraging mail-in voting, encouraging
        early voting, relocating polling places from locations that would put
        certain populations at risk (e.g. nursing homes and senior living
        residences), and adding social distancing measures to protect




                                            12


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 12 of 49
        individuals during voting.15

20.     Expert reports that have been issued since the onset of the pandemic
        recommend that election officials “develop techniques to spread out
        arrivals to polling places so that they are more even throughout the
        day.” 16 Election officials are urged to obtain and provide personal
        protective equipment and other supplies to assure the safety of poll
        workers and voters.17

21.     Election officials may need to identify additional polling sites in order
        to provide a safe voting environment. The Ad Hoc Committee for
        2020 Election Fairness and Legitimacy at the University of California-
        Irvine argues that additional in-person voting locations may be
        necessary:

                To the extent [election officials]have discretion, they can
                increase the number of polling places and decline to
                consolidate polling places. By minimizing the number of voters
                assigned to each location, election officials can reduce crowd
                size, shorten lines, and promote social distancing.18
        North Carolina laws and policies need to be adjusted in order to allow
        election officials to implement these recommendations, find new
        polling locations, and communicate these changes to voters.

22.     Some areas may need to consolidate polling places because some



15
   Centers for Disease Control, “Recommendations for Election Polling Locations.” March 27, 2020.
https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html Accessed May 21, 2020.
16
   Nathaniel Persily and Charles Stewart, III, March 19, 2020, “Ten Recommendations To Ensure A Healthy and
Trustworthy 2020 Election,” Lawfare, https://www.lawfareblog.com/ten-recommendations-ensure-healthy-and-
trustworthy-2020-election Accessed May 20, 2020.
17
   Christopher R. Deluzio, Elizabeth Howard, David Levine, Paul Rosenzweig, and Derek Tisler. April 20, 2020.
“Ensuring Safe Elections.” Report of the Brennan Center for Justice.
https://www.brennancenter.org/sites/default/files/2020-04/2020_04_5StateCostAnalysis_FINAL.pdf Accessed May
20, 2020; Ad Hoc Committee for 2020 Election Fairness and Legitimacy. April 2020. “Fair Elections During A
Crisis.” Irvine, CA: University of California, Irvine Law School. https://www.law.uci.edu/faculty/full-
time/hasen/2020ElectionReport.pdf. Pg. 7.
18
   UCI Ad Hoc Committee Report, pg. 7



                                                     13


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 13 of 49
        locations that have traditionally been used (e.g. schools, long-term
        care facilities, retirement homes) are no longer available. As the
        National Conference of State Legislature’s “Covid-19 and Elections”
        website notes:19

                 Poll workers may not be as willing to serve due to health risks,
                 which can make running an election more challenging. Moving
                 to consolidated polling places—in which several precincts vote
                 at the same location—or moving to vote centers—in which any
                 voter from a jurisdiction can vote at any polling place, usually
                 a larger facility—can reduce the total number of poll workers
                 required.


23.     But precinct consolidation sometimes comes with dire consequences,
        including longer lines and longer distances to polling sites, which can
        have a negative effect on voter turnout, as reported below. The state
        needs to do what it can to mitigate poll worker shortages, such as
        removing the requirement that a majority of poll workers be residents
        of the local precinct.

24.     Identifying new polling locations, whether as part of a process of
        consolidation or adding new locations (and reassigning voters) takes
        time, resources, and expertise. For example, in California, the
        California Civic Engagement Project (CCEP) was engaged in 201720
        to provide assistance to counties that sought to locate vote centers,
        which are required by the California Voters Choice Act 21 for any
        county that moved to a universal absentee ballot delivery system,
        starting with the 2018 election. The CCEP developed a sophisticated

19
   National Conference of State Legislature, 5/21/2020, “COVID-19 And Elections.”
https://www.ncsl.org/research/elections-and-campaigns/state-action-on-covid-19-and-elections.aspx, accessed May
25, 2020.
20
   Personal communication with Dr. Mindy Romero, June 2, 2020.
21
   The Voters Choice Act was passed and signed into law in 2016. https://elections.cdn.sos.ca.gov/vca/sb450-
chaptered-legislation.pdf



                                                       14


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 14 of 49
        methodology22 to optimally locate vote centers and mail-ballot drop
        boxes.

25.     A failure to locate polling places and voting centers that are
        convenient and accessible can discourage some citizens from voting.
        The 2018 Current Population Survey’s Voting and Registration
        Supplement asked a sample of U.S. citizens why they did not vote in
        the 2018 midterm election. The most common response of
        respondents (27%) was “too busy, conflicting schedule,” another 3.3%
        cited an “inconvenient polling place,” and 2.9% said they faced
        “transportation problems.” There are substantial differences in how
        these barriers impact subgroups of the voting population. As shown in
        Table 1, only 6% of the oldest voters (65 and older) said that
        “conflicting schedules” were a reason that they did not vote, compared
        to 35.4% of voters aged 25 to 44. Younger voters (18 to 24) were most
        impacted by an “inconvenient polling place,” over three times as much
        as the oldest voters.23 Other obstacles to voting that can reduce turnout
        are waiting in long lines to vote and less accessible voting locations
        that require longer travel distances and have limited parking. 24




22
   https://ccepsitingtool.github.io/methodology.html
23
   All data from the 2018 Current Population Survey, Voting and Registration Supplement, Table 10,
https://www.census.gov/data/tables/time-series/demo/voting-and-registration/p20-583.html, accessed February 26,
2020.
24
   Stein, Robert M, and Greg Vonnahme. 2008. “Engaging the Unengaged Voter: Vote Centers and Voter Turnout.”
The Journal of Politics 70(02): 487–97.


                                                      15


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 15 of 49
                          Table 1: Reasons for Not Voting, 2018 CPS
                                        Too Busy,
                                       Conflicting Transportation Inconvenient
                                         Schedule        Problems Polling Place
                  Overall                        26.9                 2.9                   3.3
                  18 to 24 years                 31.0                 1.1                   4.3
                  25 to 44 years                 35.4                 2.0                   3.5
                  45 to 64 years                 25.3                 3.1                   3.7
                  65 years and over               6.0                 6.3                   1.2



26.      Research also shows that greater distance between voters and polling
         places, which can result from precinct consolidation, can negatively
         impact voter turnout. In a study of three Maryland counties, Gimpel
         and Schuknecht (2003), looked at the impact of distance and of other
         impediments (such             as speed         limits,    traffic    congestion,         or
         topographical barriers) that stand in the way of getting from point A
         to point B on turnout in the 2000 presidential election. They found that
         the geographic accessibility of polling places has a significant and
         independent effect on the likelihood that individuals will vote: “even
         after controlling for variables that account for the motivation,
         information and resource levels of local precinct populations, we find
         that accessibility does make a significant difference to turnout.” 25
         Haspel and Knotts (2005) followed a similar approach to Gimpel and
         Schuckecht, and studied whether the distance from an individual
         voter’s residence to a polling location affected turnout in the 2001
         Atlanta mayoral election. Haspel and Knotts report that voting is
         sensitive to distance to the polling place, particularly for citizens who

25
 Gimpel, J G, and J E Schuknecht. 2003. “Political Participation and the Accessibility of the Ballot Box.” Political
Geography 22(5): 471–88.



                                                         16


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 16 of 49
        do not have access to a car. They find “small differences in distance
        from the polls can have a significant impact on voter turnout.” 26 They
        report that a change from the minimum distance of .01 mile to the
        median distance of .69 of a mile results in a 25% drop in the
        probability of voting among those without access to a vehicle. For
        voters with access to cars, the effect is smaller but still significant – a
        drop of 5% in the probability of voting. (2005, p. 568)

27.     Brady and McNulty studied precinct consolidation in Los Angeles
        County in 2003 and confirm these past findings about distance and the
        negative impact on turnout: “[t]he change in polling place location has
        two effects: a transportation effect resulting from the change in
        distance to the polling place and a search effect resulting from the
        information required to find a new polling place”. 27 Brady and
        McNulty find that an increase of just .4 miles in the distance to polling
        places reduce the probability of polling place voting by 4% (p. 124).

28.     The uniform hours requirement for early in-person voting locations
        that is currently in place in North Carolina will only make it more
        difficult for election administrators to operate the additional in-person
        voting locations needed to meet voter demand. The standard hours law
        removes the ability of local boards to open any early voting location
        for fewer than 12 hours on weekday and removes the ability of local
        boards to open any early voting location on some, but not all,
        weekdays during the early voting period. The impact of the law is to
        increase the costs of operating each additional early voting location,
        compared to what additional locations would cost to operate in prior


26
   Haspel, Moshe, and H Gibbs Knotts. 2005. “Location, Location, Location: Precinct Placement and the Costs of
Voting.” Journal of Politics 67(2): 560–73.
27
   Pg. 116 of Brady, Henry E., and John E. McNulty. 2011. “Turning Out to Vote: The Costs of Finding and Getting
to the Polling Place.” American Political Science Review 105(01): 115–34.


                                                       17


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 17 of 49
        elections, when such restrictions were not in place. In prior years, a
        local board may judge that shorter operating hours and days in some
        locations were sufficient to serve the voters in their county. Under the
        uniform hours law, county boards have little flexibility if they wish to
        open additional locations. The consequence is that many counties
        chose to reduce the number of in-person locations for early voting,
        increased the distance that many voters had to travel, and in all
        likelihood, increased lines and reduced turnout.

29.     A comparison of the 2014 midterm election and 2018 midterm
        election in North Carolina (the first general election under the standard
        hours requirement) shows that counties decreased access to early
        voting in several significant ways. First, 42 counties reduced the
        number of satellite early voting locations in 2018 compared to 2014,
        and only 9 counties increased the number of early voting locations.
        Second, more counties chose not to offer any satellite early voting
        sites at all and instead conducted all early voting at the county board
        of elections office. In 2014, 77 of 100 North Carolina counties offered
        more than the mandated single early voting location. In 2018, a higher
        turnout election, only 65 of 100 counties offered more than the
        mandated single early voting location. Third, counties reduced access
        to early voting on the weekend; 47 counties reduced the number of
        weekend days in comparison to 2014 and 65 counties reduced total
        weekend voting hours. These reductions occurred even though there
        were more weekend days available for counties to use for early voting
        in 2018 than in 2014.28

30.     Finally, election administrators will need to staff polling places with


28
   Calculations made by the author, based on One-Stop Voting Sites for the 2018 and 2014 elections, downloaded
from the North Carolina Board of Elections FTP site, https://dl.ncsbe.gov/?prefix=One-Stop_Early_Voting/.


                                                       18


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 18 of 49
        temporary poll workers. Poll workers require legal and procedural
        training, and poorly trained poll workers can negatively impact the
        trust and confidence that voters have in election outcomes.29

31.     During the 2016 election, the Election Assistance Commission (EAC)
        reported that 917,694 poll workers were needed nationwide. Nearly
        65% of jurisdictions reported that it was either “very difficult” or
        “somewhat difficult” to obtain sufficient poll workers. The poll
        worker population skews toward older Americans – of the
        jurisdictions that reported to the EAC, 54% of poll workers were older
        than 60, and 58.3% of North Carolina’s poll workers were over 60,
        24% of poll workers nationwide and 23.1% of North Carolina poll
        workers were over 70. 30 Between one-quarter and half of the poll
        worker workforce are squarely in a high-risk category for risk from
        COVID-19 solely due to age, according to the Centers for Disease
        Control and Prevention, 31             and many of these individuals have
        expressed an unwillingness to serve as a poll worker under current
        conditions.32

32.     Karen Brinson Bell, The Executive Director of the North Carolina
        Board of Elections, wrote on April 22, 2020 that the procurement
        process for supplies and training materials needed to have begun

29
   Bridgett A. King, 2019, “Descriptive Representation in Election Administration: Poll Workers and Voter
Confidence.” Election Law Journal 18(1): 16-30; Thad Hall, J. Quin Monson, and Kelly D. Patterson, 2007, “Poll
workers and the vitality of democracy: An early assessment.” PS: Political Science and Politics. 40(4): 647-654.
30
   Election Assistance Commission, November 15, 2017, “EAVS Deep Dive: Poll Workers and Polling Places.”
https://www.eac.gov/documents/2017/11/15/eavs-deep-dive-poll-workers-and-polling-places. Accessed May 25,
2020.
31
   Centers for Disease Control and Prevention, “People Who Are At Higher Risk for Severe Illness.”
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html. Accessed June 1,
2020.
32
   Amy Gardner and Elise Viebeck. March 15, 2020. “Intensifying coronavirus fears rattle voters and elections
officials in advance of Tuesday primary.” Washington Post. https://www.washingtonpost.com/politics/intensifying-
coronavirus-fears-rattle-voters-and-elections-officials-in-advance-of-tuesday-primaries/2020/03/15/426c8762-
66d3-11ea-abef-020f086a3fab_story.html. Accessed May 26, 2020.




                                                       19


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 19 of 49
        immediately, and that many of the orders for preparing November
        general election materials need to be finalized by June 15. 33 This
        accords with deadlines identified by the Brennan Center for Justice on
        May 11, 2020, which stated that critical purchasing and planning
        decisions for a safe November elections needed to be made “in a
        matter of weeks.”34

33.     In addition to precinct consolidation, in light of SB 683’s prohibitions
        on assistance,35 many voters who would like to vote by mail in order
        to protect themselves from infection from Covid-19 may be forced to
        vote in-person, thus further increasing the need for adequate numbers
        of in-person voting sites.

34.     In summary, COVID-19 will require North Carolina election
        administrators to prepare for safe in-person voting in November.
        Existing polling places will require sanitizing measures and other
        protections. Administrators will need to either identify additional
        polling locations or select new locations to consolidate precincts.
        Local administrators will need to search more broadly for poll workers
        among younger segments of the population. These adjustments will
        take time, planning, and resources.

     B. Voting By Mail

35.     The Executive Director of the North Carolina Board of Elections
        projects a seven- to ten-fold increase in demand for vote by mail
        ballots in the state as a result of the COVID-19 pandemic. 36 The

33
   Letter from Executive Director Karen Brinson Bell, NC State Board of Elections, to Governor Roy Cooper and
the General Assembly, dated April 22, 2020, provided to this expert.
34
   Edgardo Cortes et al., May 11, 2020, “Preparing for Election Day: Deadlines for Running a Safe Election.”
Brennan Center for Justice. https://www.brennancenter.org/our-work/research-reports/preparing-election-day-
deadlines-running-safe-election. Accessed June 2, 2020.
35
   N.C.G.S. 163-230.2
36
   Letter from Executive Director Karen Brinson Bell, NC State Board of Elections, to Governor Roy Cooper and
the General Assembly, dated April 22, 2020, provided to this expert.


                                                      20


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 20 of 49
        current election system as configured is unable to handle a dramatic
        increase in the demand for mail ballots. Steps that need to be taken
        include securing vendor relationships to print sufficient numbers of
        ballots, envelopes, and other materials; coordinating with local United
        States Postal Service operations to assure secure delivery and return
        of election materials; providing accessible options for voters who
        require assistive technology; obtaining ballot processing, sorting, and
        verification equipment; and developing and training appropriate staff
        in signature verification and other ballot handling procedures. Secure
        and accessible ballot drop off locations need to be identified.37

36.     Optimally, according to the National Vote at Home Institute, steps
        needed to implement and expand mail voting options should have
        begun in April to prepare for the November 2020 election.38 Many
        other legal and administrative decisions ideally would be made in June,
        2020, according to the Election Assistance Commission’s Vote by
        Mail Project Timeline.39

37.     One point of law that will further overextend the North Carolina Board
        of Election’s capacity to deal with an increased inflow of absentee
        ballots is the lack of any curing process for rejected absentee ballots.40
        Providing an option for voters to “cure” a ballot that arrives with a
        missing or unverifiable signature is recommended as a best practice
        by the Cybersecurity and Infrastructure Security Agency (CISA)
        Elections Infrastructure Government Coordinating Council’s Joint


37
   Election Assistance Commission. “Voting by Mail / Absentee Voting.” https://www.eac.gov/election-
officials/voting-by-mail-absentee-voting. Accessed May 25, 2020.
38
   Vote At Home Institute, March 2020, “Vote at home scale plan.” https://www.voteathome.org/wp-
content/uploads/2020/03/VAHScale_StrategyPlan.pdf, accessed May 25, 2020.
39
   Election Assistance Commission, “Vote by Mail / Absentee Voting Timeline.”
https://www.eac.gov/sites/default/files/electionofficials/vbm/VBMProjectTimeline.pdf. Accessed May 25, 2020.
40
   See Figure 5 for information on the percentage of ballots North Carolina rejected from 2014-2018



                                                      21


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 21 of 49
         COVID Working Group 41 and the Center for Civic Design. 42
         Escambia County, Florida reported a 70% drop in rejected ballots in
         the 2016 election, compared to the 2012 election, after a cure process
         was put in place for missing signatures.43 If county boards have to
         resend absentee ballots to voters who incorrectly executed their
         absentee ballots, it will add more pressure on the county board’s
         ability to efficiently and effectively execute a robust vote-by-mail
         program.

38.      Finally, it remains unclear how it is possible to honor the two-witness
         requirement in North Carolina given the requirements for social
         distancing. Only 12 states currently have a witness requirement, and
         only three have a two-witness requirement. 44 Two of those twelve
         states—Virginia and South Carolina—have changed their witness
         requirements for casting an absentee ballot in the June Primary, in
         light of Covid-19.45

     C. Evidence From Administering Recent Elections

39.      At the time of the submission of this report, sixteen states have chosen
         to postpone scheduled primaries or caucuses or have chosen to
         conduct an all-mail primary in response to the pandemic.46 The recent

41
   CISA #PROTECT2020 Resource page is available at https://www.cisa.gov/protect2020, and the document
recommending signature curing is
https://www.eac.gov/sites/default/files/electionofficials/vbm/Signature_Verification_Cure_Process.pdf.
42
   Center for Civic Design, “Voting from Home: Scaling Up in 2020.” https://civicdesign.org/wp-
content/uploads/2020/04/CCD-Guide-to-mail-voting-4-10.pdf. Accessed June 3, 2020.
43
   Center for Civic Design, “Counting more absentee ballots in Escambia County, Florida.”
https://civicdesign.org/showcase/counting-more-absentee-ballots-in-escambia-county-florida/. Accessed June 3,
2020.
44
   National Conference of State Legislatures, 1/21/2020, “Verification of Absentee Ballots,”
https://www.ncsl.org/research/elections-and-campaigns/verification-of-absentee-ballots.aspx. Accessed June 2,
2020.
45
   Absentee Ballot Requirements, Virginia State Board of Elections, https://www.elections.virginia.gov/casting-a-
ballot/absentee-voting/. Accessed June 2, 2020; Thomas v. Andino, --- F.Supp.3d ---- (D.S.C. 2020).
46
   Nick Corasaniti and Stephanie Saul, May 22, 2020, “16 states have postponed primaries during the pandemic.
Here’s the list.” New York Times. https://www.nytimes.com/article/2020-campaign-primary-calendar-
coronavirus.html Accessed May 22, 2020.


                                                        22


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 22 of 49
        experience of one state, Wisconsin, provides predictive evidence of
        how COVID-19 will impact North Carolina in November 2020, and
        the appropriate actions that the state will need to make to administer a
        safe, secure, and accessible election. Like North Carolina, Wisconsin
        is a “mostly polling place” state, with less than five percent of its
        ballots cast by mail in 2018, even though the state requires no excuse
        for casting an absentee ballot.

40.     Wisconsin chose to hold an in-person primary on April 7, 2020.
        Wisconsin is the best available example of the kinds of adjustments
        that election administrators will have to make to prepare for in-person
        voting during the pandemic, and how a short timeline and limited
        resources may create long lines and restrict access to the polls.

41.     The Wisconsin Elections Commission (WEC) recognized the
        challenges the pandemic posed to the primary. In a March 18, 2020,
        update to the WEC47, the commission’s administrator reported:

                “The lack of available hand sanitizer and other sanitation
                products has emerged as one of the key concerns of clerks and
                election inspectors, a large percentage of whom are in the age
                range of higher vulnerability.”

                “Commission staff has advised clerks to implement any
                contingency plan they have regarding alternative polling
                locations in case of an emergency. When considering
                alternatives, clerks should attempt to find locations that are
                accessible to individuals with disabilities and large enough to
                serve their community while practicing as much social
                distancing as possible.”
42.     The impact of these challenges on in-person voting became evident
        during early in-person and Election Day voting.

47
  Meagan Wolfe, March 18, 2020, “Update Regarding COVID-19 Election Planning.” Memo written to the
Wisconsin Election Commission. Accessed at https://elections.wi.gov/sites/elections.wi.gov/files/2020-
03/Com_.%20memo%20re%20COVID-19%20Election%20Planning%203.18.20.pdf



                                                     23


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 23 of 49
43.      The first impact of COVID-19 in the Wisconsin primary was the
         reduction of sites for early in-person and Election Day voting. A
         number of local jurisdictions in Wisconsin were forced to severely
         limit or close all in-person early voting locations because of
         inadequate staffing and insufficient supplies of personal protective
         equipment for election workers and voters.48 The City of Milwaukee,
         which normally provides 180 Election Day polling locations, provided
         only 5 in the April 7, 2020, primary.

44.      The reduction was highly uneven in the metropolitan area, as shown
         on the map in Figure 5.49 In wealthier, whiter suburban areas, there
         were limited reductions. But in the lower-income, heavily African-
         American urban core, only five in-person locations were available on
         Election Day. Similarly, the City of Green Bay offered only 2 polling
         locations instead of the normal 31.




48
   Laurel White, March 23, 2020, “Election Officials Across Wisconsin Eliminate, Scale Back In-Person Early
Voting.” Wisconsin Public Radio. https://www.wpr.org/election-officials-across-wisconsin-eliminate-scale-back-
person-early-voting Accessed May 20, 2020.
49
   Source: John A. Curiel, Research Scientist, MIT Elections Data and Science Lab. Healthy Elections Project data
repository, https://github.com/MEDSL/healthy_elections/tree/master/WI, accessed May 25, 2020.


                                                        24


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 24 of 49
                 Figure 5: Election Day Polling Locations in Milwaukee, WI in
                 the 2016 and 2020 Presidential Primaries (City of Milwaukee
                 boundaries colored in green; polling locations in red [suburban]
                 and blue [city].)


45.     On June 2, 2020, Pennsylvania had its primary and many counties and
        cities had to consolidate their polling places. Philadelphia cut its
        polling places by more than 60%, to 190 polling places, down from
        831 polling places that they had in the November 2019 Municipal
                     50
        Election.         Many officials in the state describe encountered
        difficulties in finding alternative polling locations because of
        “restrictions on large public venues that have historically served as




50
  Michael Tanenbaum, May 13, 2020, “Philly plans sharp reduction of polling places for June 2 primary election”
Philly Voice. https://www.phillyvoice.com/philly-polling-places-primary-election-june-2-2020-poll-workers-mail-
in-absentee-ballot/. Accessed June 3, 2020.



                                                       25


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 25 of 49
        polling places, such as schools, libraries, and municipal buildings.”51

46.     The second impact of COVID-19 was the increase in lines. As a
        consequence of the reduction of locations, there were excessively long
        lines at some of the remaining locations where reductions had
        occurred. Voters waited two to three hours to cast a ballot in
        Milwaukee, Green Bay, and in other locations.52

47.     The third impact of COVID-19 was the increase in the number of
        absentee ballots requests by over 500 percent. There were 1,303,985
        absentee ballots requested for the April 7, 2020 primary and 1,159,800
        absentee ballots were returned and counted. 53 It was a 5:1 ratio of
        mail-in to in-person absentee ballots. In the April 2016 primary,
        247,052 absentee ballots were requested and 212,832 were returned
        and counted.54 The number of requests represented a 527% increase
        when compared to the April 2016 primary. The percentage of absentee
        ballots cast by mail in the 2016 primary was 8.1% of the total ballots
        cast, and the percentage of absentee ballots cast by mail in the 2020
        primary was an unprecedented 61.8% of all ballots cast.55

48.     It is important to note that even under the April 7, 2020, conditions of
        the pandemic, with an essentially uncontested presidential primary

51
   Ivey De-Jesus. April 28, 2020. “As counties look to consolidate polling places, advocates worry about voter
disenfranchisement.” Harrisburg Patriot-News / Penn-Live. https://www.pennlive.com/coronavirus/2020/04/as-
counties-look-to-consolidate-polling-places-advocates-worry-about-voter-disenfranchisement.html
Accessed May 20, 2020.
52
   New York Times, April 7, 2020, “Wisconsin Primary Recap: Voters Forced To Choose Between Their Health and
Their Civic Duty.” https://www.nytimes.com/2020/04/07/us/politics/wisconsin-primary-election.html
Accessed May 20, 2020.
53
   Wisconsin Elections Commission, Absentee Ballot Report. May 15, 2020. “April 7, 2020 Absentee Voting
Report.”. https://elections.wi.gov/sites/elections.wi.gov/files/2020-
05/April%202020%20Absentee%20Voting%20Report.pdf
54
   2016 totals calculated by the author from the Wisconsin Board of Elections “2016 Presidential Preference and
Spring Election GAB-190F: Election Voting and Registration Statistics Report”, downloaded from
https://elections.wi.gov/publications/statistics/gab-190/2016-spring-election-presidential-primary
55
   Wisconsin Elections Commission, Pg. 6, https://elections.wi.gov/sites/elections.wi.gov/files/2020-
05/April%202020%20Absentee%20Voting%20Report.pdf



                                                      26


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 26 of 49
        and a competitive State Supreme Court race, over 25% of Wisconsin
        voters chose to vote in person on Election Day and 12.6% chose to
        cast an in-person absentee ballot, as shown in Figure 6. 56 Even with a
        pandemic in full force, over 37% of Wisconsin’s voters still opted to
        cast an in-person ballot. This provides predictive evidence that a
        substantial portion of North Carolina’s voters will want to cast an in-
        person ballot in the November 3, 2020 general election given the
        similarities between the two states and the number of people who vote
        in-person.




        Figure 6: Comparison of Voting Methods in Wisconsin, April 2016-
        April 2020




56
   Wisconsin Elections Commission, May 15, 2020. “April 7, 2020 Absentee Voting Report #3.”, pg. 6,
https://elections.wi.gov/sites/elections.wi.gov/files/2020-05/April%202020%20Absentee%20Voting%20Report.pdf




                                                    27


     Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 27 of 49
49.     Elections officials in Florida,57 Ohio,58 South Carolina,59 and multiple
        other states have reported difficulties finding sufficient poll workers,
        having poll workers drop out, and facing other challenges in preparing
        to conduct elections during the pandemic.60 Several thousand absentee
        ballots never made it to Wisconsin voters.61 Other states have had the
        same experience. During the April 28th primary in Ohio, one estimate
        is that “thousands” of Ohioans never got their ballots by the April 28th
        deadline.62 The June 2nd primary in the District of Columbia resulted
        in long lines due to a reduction in polling places. One-third of those
        voters who were interviewed said they had to vote in-person because
        their absentee ballots did not arrive in time.63

50.     The experiences of Wisconsin, Pennsylvania, and other states provide
        evidence that North Carolina will want to prepare as soon as possible
        and provide flexibility in selecting alternative voting locations and in
        recruiting poll workers for the November. 3, 2020, election. The state
        should also expand the options for requesting absentee ballots beyond


57
   Andrew O’Reilly. March 12, 2020. “Coronavirus fears cause poll worker dropouts, safety concerns ahead of
Florida primary”. Fox News. https://www.foxnews.com/politics/coronavirus-poll-worker-florida Accessed May 25,
2020.
58
   Julia Harte, March 13, 2020, “Exclusive: Fewer poll workers, coronavirus, spark fears of election day woes in
Ohio Democratic primary”, Reuters, https://www.reuters.com/article/us-usa-election-ohio-exclusive/exclusive-
fewer-poll-workers-coronavirus-spark-fears-of-election-day-woes-in-ohio-democratic-primary-idUSKBN210328.
Accessed May 26, 2020.
59
   Bristow Marchant, April 29, 2020, “Richland County is losing hundreds of June primary poll workers to
coronavirus fears,” The State https://www.thestate.com/news/politics-government/election/article242381961.html
60
   Pam Fessler, March 2, 2020, “Coronavirus and Super Tuesday Voting: It’s Touchy.” National Public Radio,
https://www.npr.org/2020/03/02/811323562/coronavirus-and-super-tuesday-voting-its-touchy, Accessed May 26,
2020.
61
   Nick Corasaniti and Stephanie Saul, April 9, 2020, “Inside Wisconsin’s Election Mess: Thousands of Missing or
Nullified Ballots.” New York Times https://www.nytimes.com/2020/04/09/us/politics/wisconsin-election-absentee-
coronavirus.html. Accessed June 2, 2020.
62
   Darrel Rowland and Rick Rouan. April 28, 2020. “After a problem-plagued primary, Ohio leaders disagree about
a November election plan.” Columbus Dispatch. https://www.dispatch.com/news/20200428/after-problem-plagued-
primary-ohio-leaders-disagree-about-november-election-plan. Accessed June 3, 2020.
63
   Julie Sauzmer and Genir Nirappit. June 3, 2020. “Bowser ally Brandon Todd loses D.C. Council primary to left-
leaning challenger; Evans far behind in Ward 2 race.” Washington Post. https://www.washingtonpost.com/local/dc-
politics/tuesday-is-election-day-in-dc-though-much-of-the-voting-has-already-happened/2020/06/01/f9738568-
a437-11ea-b619-3f9133bbb482_story.html. Accessed June 3, 2020.


                                                       28


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 28 of 49
        a mail-only option in order to reduce pressure on early in-person and
        Election Day polling places. Additionally, the uniform hours
        requirement for early in-person satellite locations should also be lifted
        so as to provide more flexibility for county boards in securing
        locations and offering early voting options to their residents.
        Additionally, the state should relax the requirement that a majority of
        poll workers live in a precinct so as to expand the recruitment pool.

III. The Impact of the COVID-19 Pandemic On North Carolina’s 2020
General Election

     A. The Pandemic’s Effect on Voter Preferences

51.     The pandemic will likely cause a substantial increase in voting by mail
        in North Carolina. At the same time, due to historical voting patterns
        within the State, a significant number of North Carolina voters will
        continue to vote in person.

52.     An April 2020 poll conducted by the Pew Research Center reported
        that two-thirds of Americans expect some disruption of the November
        2020 election due to the pandemic. Seventy percent of the respondents
        favor allowing any voter to vote by mail if the voters wants to.64

53.     A May 2020 national poll conducted by a university consortium found
        that 60% of respondents supported making voting by mail easier, and
        36% said that they would be more likely to vote if they had the option
        to vote by mail. However, 44% of respondents under 25 said they were
        not confident that they understood the process of voting by mail, and
        40% of respondents aged 25 to 44 also said they were not confident


64
   Carroll Doherty, Jocelyn Kiley, and Nida Ascher. April, 2020. “Two-Thirds of Americans Expect Presidential
Election Will Be Disrupted by COVID-19.” Report of the Pew Research Center, Washington DC.
https://www.people-press.org/2020/04/28/two-thirds-of-americans-expect-presidential-election-will-be-disrupted-
by-covid-19/.



                                                       29


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 29 of 49
         about the mail voting process. 65 This survey also indicates that a
         significant number of respondents will vote as they always have, using
         the in-person method.

54.      Evidence from the Wisconsin primary and other recent primaries
         shows that while there is likely to be a dramatic surge in requests for
         absentee ballots in November, particularly in a state like North
         Carolina that does not require an excuse. But, there will also be
         substantial numbers of voters who will continue to want to cast a ballot
         in-person, either early or on Election Day.

55.      As noted above, because of the increase in the number of absentee
         ballot requests in Wisconsin, many voters never received their
         absentee ballots by election day despite timely requesting them.66
         Absentee ballots arriving late, or not arriving at all, had been an issue
         for UOCAVA voters for many years, as the Pew Center on the States
         documented in the “No Time To Vote” report, and the Federal Write-
         In Ballot67 serves as a fail-safe option for these voters.68 The Federal
         Write-In Ballot is already familiar to election officials. Therefore, it
         will be important for North Carolina to offer a fail-safe option for
         voting such as the Federal Write-In Ballot if the State’s capacity to
         execute a more robust mail-in voting program falters.

56.      Research shows that voters habituate to a particular way of voting due
                                               69
         to “behavioral repetition.”                Even though convenience voting


65
   Covidstates.org. May 22, 2020, “The State of the Nation: A 50-State COVID-19 Survey: Report 3 .”
66
   Carrie Levine, Ohio’s Mail-in Ballot Brouhaha: A Sign of Coming Trouble? The Ctr. For Public Integrity (Apr.
28, 2020), https://publicintegrity.org/politics/elections/ohios-mail-in-ballot-brouhaha-a-sign-of-coming-trouble/
(mentioning Wisconsin’s absentee voting issues)
67
   52 U.S.C. § 20303
68
   Pew Center on the State, January 2009, “No Time To Vote: Challenges Facing America’s Overseas Military
Voters.” Washington, DC: Pew Center on the States.
69
   John Aldrich et al, 2011, “Turnout as a habit,” Political Behavior 33: 535-563.



                                                        30


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 30 of 49
        methods (early in-person, no-excuse absentee) have expanded across
        the country, millions of citizens continue to vote on Election Day due
        to this habituation.70 As shown in Figure 4 above, approximately half
        of North Carolina voters continued to vote on Election Day in 2018.

     B. Challenges in Ensuring a Safe Election in North Carolina

57.     Seven county boards in North Carolina have already obtained
        approval for precinct consolidations for the June 23, 2020, primary
        and one additional county request is pending. Consolidations were
        requested       because locations that were previously used are now
        inaccessible; in order to assure sufficient space for social distancing;
        in order to assure poll worker safety; and to adjust to the lower demand
        for Election Day voting. Forty-six polling places have been eliminated
        through consolidation, and another 18 are pending elimination. 71
        Counties will need to begin this process as soon as possible so that
        voters understand their newly assigned polling places. If this process
        is not started early enough, as shown in prior research, consolidation
        can adversely impact some voters and lower voter turnout.

58.     County boards will also need sufficient time to be able to recruit poll
        workers. Statewide, as shown in Figure 7, 58.3% of poll workers in
        North Carolina in the 2016 election were over 61, with substantial
        variation across counties. 23.1% of poll workers were 71 or older in
        the state, as shown in Figure 8. The experience of other states
        conducting primaries indicates that a substantial number of these



70
   Brian Amos, Daniel Smith, and Casey Ste. Claire.2016. “Reprecincting and Voting Behavior.” Political Behavior
39: 133-156.
71
   The counties are Buncombe, Jackson, Macon, Madison, Mitchell, Transylvania, and Yancey. Haywood County
request is pending as the time of this writing. Source: NC Board of Elections,
https://dl.ncsbe.gov/index.html?prefix=Public_Records_Requests/June%2023%20Second%20Primary_temporary_p
recinct_transfers



                                                      31


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 31 of 49
         workers may decline to work on Election Day.




      Figure 7: Poll workers Over 61 in North Carolina in 2016.




      Figure 8: Poll workers over 71 in North Carolina in 2016

59.      Recruitment of replacement workers will be difficult across the state,
         but particularly in counties that fall on the left hand side of Figure 7
         and Figure 8 because of the requirement that a majority of the poll




                                               32


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 32 of 49
        workers resides in the precinct where they wish to serve. 72 North
        Carolina is one of only eleven states that place precinct residency
        restrictions on poll workers, and six of the eleven states that retain
        these restrictions conduct elections at the township or municipality
        level.73 Only five states that conduct elections at the county level, like
        North Carolina, place precinct residency restrictions on poll
        workers.74

60.     Recommendations
        County boards should immediately identify sufficient in-person
        voting locations for early voting and precinct place voting, and require
        this information publicly at the earliest possible instance. The uniform
        hours requirement for satellite early in-person voting locations should
        also be suspended, so that County Boards can provide more in-person
        voting locations. The requirement that a majority of Election Day poll
        workers reside within an election precinct is also unnecessarily
        burdensome and is a requirement in very few states. If were relaxed,
        it will allow County boards more latitude to recruit sufficient Election
        Day poll workers to staff precinct place voting locations. Additionally,
        the state should allow for electronic requests of absentee ballots,
        suspend the requirement for two witness signatures on the returned
        ballot materials, and develop a fail-safe absentee voting method or
        allow all eligible voters to use the Federal Write-In Absentee Ballot,
        as a way to meet the demand for by-mail balloting and accommodate
        those citizens who feel unsafe at in-person voting. Finally, each
        county board should have sufficient time and resources to implement


72
   Source: North Carolina Board of Elections https://www.ncsbe.gov/get-involved and NC Revised Statutes 163-41.
73
   John Aldrich et al, 2011, “Turnout as a habit,” Political Behavior 33: 535-563.
74
   Totals were calculated by the author from the Federal Election Assistance Commission, May 2016, “State by State
Compendium: Election Worker Laws and Statutes.”
https://www.eac.gov/sites/default/files/eac_assets/1/28/Compendium.2016.pdf, accessed June 2, 2020.


                                                       33


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 33 of 49
        these changes.

VI. Conclusion

61.     The COVID-19 pandemic has impacted nearly every aspect of
        American life, and elections are no exception. Elections and election
        administration are, in fact, traditionally a high-touch, face-to-face
        process. Even with the increased adoption of convenience voting
        methods by the states, millions of Americans continue to opt to vote
        in person on Election Day. Numerous expert commissions
        recommend that states prepare for a dramatic increase in mail voting
        in November 2020, but also maintain sufficient access to in-person
        voting.

62.     My expert evaluation of the evidence is that North Carolina is likely
        to experience a substantial increase in the use of mail balloting in the
        November 3, 2020, election, but the state’s election administration
        system is currently designed around in-person voting and citizens are
        habituated to that method. Many will continue to vote in person in
        November.

63.     County boards must begin to prepare immediately to assure a safe,
        secure, and accessible election. Early in-person voting should be
        maintained and where possible increased, by suspending the uniform
        hours requirement. Precinct consolidations, if necessary, must be done
        with care, using the best tools available to assure that consolidation is
        done fairly and equitably, without respect to age, race, income,
        disability, or other status. Consolidations must be completed and
        announced in enough time so that election officials, candidates,
        political parties, and other organizations can communicate this
        information to voters.

64.     County boards should not be constrained to precinct residents when

                                              34


      Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 34 of 49
  recruiting poll workers during this election. The typical poll worker is
  over 60 years old, with nearly a quarter over 70. In a number of
  counties, more an three-quarters of their poll workers were over 61 in
  2016. Artificial barriers to poll worker recruitment should be removed
  for this election.

         I declare under penalty of perjury that the foregoing is true and correct.
                  Executed this 4th day of June, 2020.




         Dr. Paul Gronke




                                        35


Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 35 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 36 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 37 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 38 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 39 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 40 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 41 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 42 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 43 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 44 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 45 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 46 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 47 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 48 of 49
Case 1:20-cv-00457-WO-JLW Document 12-2 Filed 06/05/20 Page 49 of 49
